Filed 4/18/13 Friebel v. Bosenko CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----


SUSAN FRIEBEL,                                                                               C071138

                   Plaintiff and Appellant,                                        (Super. Ct. No. 174571)

         v.

TOM BOSENKO,

                   Defendant and Respondent.




         Plaintiff and appellant Susan Friebel, appearing pro se, appeals from the denial of
her request that the trial court enter a civil harassment restraining order against Shasta
County Sheriff Tom Bosenko. (Code Civ. Proc., § 527.6, subd. (d).) We cannot discern
from Friebel’s one-page argument on appeal why she believes the trial court erred in
denying her request and, in any event, we must affirm summarily, because Friebel has not
produced a record sufficient to enable appellate review.
                                           FACTS AND PROCEEDINGS
         Friebel filed a petition for a temporary restraining order and injunction to prevent
Bosenko from harassing her. Asked in the petition to describe how Bosenko harassed

                                                             1
her, Friebel wrote: “Sheriff Tom Bosenko seem [sic] to behave with high confident
misconduct that is the purpose of my restraining order. He persuades important officials
my insurance settlement is his. Murder is said to be involved: please check Mormon
contacts of Bosenko/Robinson.” At other times, Friebel averred, “[f]rom the date I
attended a seminar How to Collect missing money that Belongs to a victim, a strong
violent attack[,] hundreds of attacks[.] Bosenko’s kin call his ‘surge’: pressure, lying
about me: I have been advise and I [illegible], on things native American Indians do not
use, and much more to attack my reputation.” The trial court denied Friebel’s request for
a temporary restraining order.
       No response from Bosenko appears in the record.
       The trial court conducted an unreported hearing on Friebel’s petition. According
to the minute order of those proceedings, Friebel appeared, testified, and requested that
“the Court rescind a levy on her personal property and funds.” The court told Friebel its
jurisdiction is limited to the requests made in her application for a restraining order; her
application does not request an order to rescind a levy.
       At the conclusion of the hearing, the court denied Friebel’s petition, finding
Friebel failed to meet her burden of establishing the need for a restraining order by clear
and convincing evidence.

                                        DISCUSSION
       At the outset, we observe that Friebel is not entitled to special treatment by this
court because of her pro se status. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-
985.) We must hold her to the same standards as if she were a practicing attorney.
(Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638-639.)
       Friebel’s brief on appeal consists of the following argument: “State of
California’s Shasta County respondent Tom Bosenko, Sheriffs division defrauds me of
my belongings and my money; pertaining to Grand Larson [sic] federal codes. In review


                                              2
of Jim Neilsen’s document from the State of California Department of Insurance the
document shows I received a settlement and people began to process it into the sheriffs
division. Respondent invented and fabricated medical records, my bank account, official
court documents; heinous obstruction to gain self-financial wealth and his joy in
elimination of my culture, Native American Indian. [¶] The natures of this
understanding to return my stolen money; my duty to break up the respondent’s alleged
trustees and shall overcome unjust treatment in judicious acts of thievery. [¶] I express
my sincere gratitude to you, for justice in a grievance to collect my money.”
       Friebel attaches to her appellate brief a copy of a notice to vacate directed to
Friebel by the Shasta County Sheriff, signed by Deputy Sean Robinson, and a letter to
Friebel from Assemblymember Neilsen, explaining that resolving her problem
concerning an insurance settlement is “outside the limits of my office.”
       Friebel’s presentation on appeal lacks citations to pertinent authority or a coherent
legal argument. “To demonstrate error, appellant must present meaningful legal analysis
supported by citations to authority and citations to facts in the record that support the
claim of error. [Citations.] When a point is asserted without argument and authority for
the proposition, ‘it is deemed to be without foundation and requires no discussion by the
reviewing court.’ (Atchley v. City of Fresno [(1984)] 151 Cal.App.3d [635,] 647; accord
Berger v. Godden [(1985)] 163 Cal.App.3d [1113,] 1117 [‘[F]ailure of appellant to
advance any pertinent or intelligible legal argument . . . constitute[s] an abandonment of
the [claim of error.’].)” (In re S.C. (2006) 138 Cal.App.4th 396, 408.)
       In addition, the state of the record prevents us from assessing whether the trial
court erred in denying her request for a restraining order. “In assessing whether
substantial evidence supports the requisite elements of willful harassment, as defined in
Code of Civil Procedure section 527.6, we review the evidence before the trial court in
accordance with the customary rules of appellate review. We resolve all factual conflicts
and questions of credibility in favor of the prevailing party and indulge in all legitimate

                                              3
and reasonable inferences to uphold the finding of the trial court if it is supported by
substantial evidence which is reasonable, credible and of solid value.” (Schild v. Rubin
(1991) 232 Cal.App.3d 755, 762.)
       The party challenging the judgment or order has the burden of showing reversible
error by an adequate record. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574; Estate of
Davis (1990) 219 Cal.App.3d 663, 670, fn. 13.) “[T]he reviewing court presumes the
judgment of the trial court is correct and indulges all presumptions to support a judgment
on matters as to which the record is silent.” (Baker v. Children's Hospital Medical
Center (1989) 209 Cal.App.3d 1057, 1060.)
       Without a record of the evidence presented at the hearing, we have no alternative
but to affirm the judgment. (Webman v. Little Co. of Mary Hospital (1995)
39 Cal.App.4th 592, 595; Weiss v. Brentwood Sav. & Loan Assn. (1970) 4 Cal.App.3d
738, 746-747.) The fact that there may not have been a reporter at the hearing is not a
valid excuse. In lieu of a reporter’s transcript, an appellant may proceed by way of an
agreed or settled statement. (Leslie v. Roe (1974) 41 Cal.App.3d 104, 108; see Cal. Rules
of Court, rules 8.134, 8.137.) Friebel did not pursue either option.




                                              4
                                       DISPOSITION
       The order denying issuance of an injunction is affirmed. Bosenko shall recover
his costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1), (2).)



                                                        HULL              , Acting P. J.



We concur:



      BUTZ                  , J.



      HOCH                  , J.




                                              5